Citation Nr: 1501932	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-12 316	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In January 2014, the Board remanded the Veteran's claim in order to schedule him for a hearing.  The Veteran subsequently testified at a hearing conducted by the undersigned Acting Veterans Law Judge in March 2014.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  The case is once again before the Board. 


FINDING OF FACT

Resolving any doubt in the Veteran's favor, the evidence of record supports a finding that a relationship exists between the Veteran's currently diagnosed acquired psychiatric disorders and his in-service fear of hostile military or terrorist activity. 


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorders, to include PTSD and panic disorder with agoraphobia, were incurred during active duty service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Where the alleged stressor involves "fear of hostile military or terrorist activity," a Veteran's lay testimony alone may establish the occurrence of the stressor if a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2014).

In this case, the Veteran reported that he feared for his life while serving in Vietnam.  See January 2012 VA examination.  Specifically, the Veteran reported that in 1968 he was on a boat in Vietnam when the docks began receiving incoming fire.  He stated that he assisted moving boats away from the docks and witnessed "direct hits on boats that were carrying ammunition and the explosions that followed."  Id. 

The Veteran's DD-214 reports that he served in the Navy and his last unit assignment was "Assault Craft Unit One."  He was awarded the Vietnam Service Medal, Vietnam Campaign Medal, and attended Assault Boat Coxswain School and an Emergency Ship Handling course.  

Naval Command Histories obtained by the RO document a March 1968 attack at a Naval Support Activity Detachment at Cua Viet.  This evidence indicates that an enemy artillery attack "resulted in the ignition of 150 short tons of staged ammunition."  The Veteran also submitted a lay statement from R.C., who indicated that he served with the Veteran from March 1968 through July 1968 and that they served on the Cua-Viet River.

Based on the circumstances of the Veteran's service, including his fear of hostile military activity, the January 2012 VA examiner diagnosed the Veteran with PTSD and panic disorder with agoraphobia.  

The Board notes that a March 2012 VA examiner observed that "different clinicians may arrive at different opinions regarding a patient's diagnosis."  Indeed, in this case, the record contains several VA examination reports which indicate that the Veteran has not met the criteria for PTSD.  However, after resolving reasonable doubt in favor of the Veteran, the Board finds that a current disability has been demonstrated.  

Moreover, the Board observes that the record does not contain any evidence suggesting that the Veteran's PTSD and panic disorder with agoraphobia are related to any experience other than his active duty service.  Accordingly, after resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  







ORDER

Service connection for PTSD and panic disorder with agoraphobia is granted.



____________________________________________
B. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


